Citation Nr: 1640419	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to initial ratings in excess of 0 percent from March 16, 2006, 10 percent from May 31, 2007, 20 percent from February 21, 2012, and 30 percent from June 23, 2015, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1972 to August 1975.  The Veteran also had an additional period of service with the Army which service ended in August 1978.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In October 2012, the Veteran did not show for the video hearing that had been scheduled for him.  Therefore, the Board considers his hearing request withdrawn.  In March 2015, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  From March 16, 2006, to from May 31, 2007, audiometric test results correspond to a numeric designation of no greater than II in the right ear and II in the left ear.

2.  From May 31, 2007, to February 21, 2012, the audiometric test results correspond to a numeric designation of no greater than IV in the right ear and V in the left ear.

3.  From February 21, 2012, to June 25, 2015, the audiometric test results correspond to a numeric designation of no greater than V in the right ear and V in the left ear.

4.  From June 25, 2015, the audiometric test results correspond to a numeric designation of no greater than VI in the right ear and VI in the left ear.




CONCLUSION OF LAW

At all times from March 16, 2006, the Veteran does not meet the criteria for higher evaluations for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative claim in substance, that the appellant's adverse symptomatology due to his bilateral hearing loss meet the criteria for higher evaluations at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The August 2006 rating granted service connection for bilateral hearing loss and assigned a non compensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 effective from March 16, 2006.  Subsequent rating decisions granted the Veteran's bilateral hearing loss a 10 percent rating effective from May 31, 2007, a 20 percent rating effective from February 21, 2012, and a 30 percent rating effective from June 25, 2015.   

Under the law and regulations that have been in effect since before the Veteran filed his claim in 2006, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

a.  From March 16, 2006, to from May 31, 2007

With the above criteria in mind, the Board notes that at the March 2006 audiological examination the Veteran had puretone thresholds 30, 25, 40, and 60 decibels in the right ear and puretone thresholds of 25, 30, 40, and 60 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 39 decibels in the right ear and left ear.  Speech recognition ability was 88 percent in the right and the left ear.

The record is negative for any other audiological treatment during this time period.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of II and the left ear hearing loss is assigned a numeric designation of II.  This test score does not show that the Veteran met the criteria for a compensable rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times From March 16, 2006, to from May 31, 2007, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the above examination the Veteran did not have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, neither 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b) is for application.  This is true at all times From March 16, 2006, to from May 31, 2007, and therefore another staged rating is not warranted.  Fenderson.

b.  From May 31, 2007, to February 21, 2012

At the November 2007 audiological examination, the Veteran had puretone thresholds 40, 50, 60, and 70 decibels in the right ear and puretone thresholds of 40, 55, 60, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 55 decibels in the right ear and 56 decibels in the left ear.  Speech recognition ability was 76 percent in the right ear and 76 percent in the left ear.

At the subsequent March 2009 audiological examination, the Veteran had puretone thresholds 55, 50, 60, and 70 decibels in the right ear and puretone thresholds of 65, 60, 70, and 80 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 59 decibels in the right ear and 69 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 84 percent in the left ear.

The Board also notes that treatment records documented the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, the Board finds that nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above examinations.  See Colvin.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of IV and the left ear hearing loss, at its worst, is assigned a numeric designation of IV.  These test scores do not show that the Veteran met the criteria for a rating in excess of 10 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from May 31, 2007, to February 21, 2012, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at none of the above examinations did the Veteran have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from May 31, 2007, to February 21, 2012, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the March 2009 audiological examination the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the left ear.  Therefore, the Board finds that 38 C.F.R. § 4.86(a) is applicable to this appeal period.  

With the application of 38 C.F.R. § 4.86(a) to 38 C.F.R. § 4.85, Table VI, Table VIA, Table VII, the Veteran's right ear hearing loss, at its worst, is still assigned a numeric designation of IV and the left ear hearing loss, at its worst, is now assigned a numeric designation of V.  These test scores still do not show that the Veteran met the criteria for a rating in excess of 10 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from May 31, 2007, to February 21, 2012, and therefore another staged rating is not warranted.  Fenderson.

c.  From February 21, 2012, to June 23, 2015

At the March 2012 audiological examination, the Veteran had puretone thresholds 65, 65, 65, and 70 decibels in the right ear and puretone thresholds of 70, 70, 75, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 66 decibels in the right ear and 73 decibels in the left ear.  Speech recognition ability was 76 percent in the right ear and 76 percent in the left ear.

The Board also notes that treatment records documented the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, the Board finds that nothing in this treatment records show his adverse symptomatology to be worse than what was reported at the above examination.  See Colvin.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of IV and the left ear hearing loss is assigned a numeric designation of IV.  These test scores do not show that the Veteran met the criteria for a rating in excess of 20 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from February 21, 2012, to June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from February 21, 2012, to June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the March 2012 audiological examination the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the right and left ear.  Therefore, the Board finds that 38 C.F.R. § 4.86(a) is applicable to this appeal period.  

With application of 38 C.F.R. § 4.86(a) to 38 C.F.R. § 4.85, Table VI, Table VIA, Table VII, the Veteran's right ear hearing loss is now assigned a numeric designation of V and the left ear hearing loss is now assigned a numeric designation of V.  These test scores still do not show that the Veteran met the criteria for a rating in excess of 20 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from February 21, 2012, to June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.

d.  From June 23, 2015

At the June 2015 audiological examination, the Veteran had puretone thresholds 50, 60, 70, and 85 decibels in the right ear and puretone thresholds of 60, 70, 75, and 85 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 66 decibels in the right ear and 73 decibels in the left ear.  Speech recognition ability was 68 percent in the right ear and 68 percent in the left ear.  As to his hearing losses impact on the ordinary conditions of daily life, the Veteran reported that he has difficulty understanding people in most communication situations.

The Board also notes that treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, the Board finds that nothing in this treatment records show his adverse symptomatology to be worse than what was reported at the above examination.  See Colvin.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss is assigned a numeric designation of VI and the left ear hearing loss is assigned a numeric designation of VI.  These test scores do not show that the Veteran met the criteria for a rating in excess of 30 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(b), at the above examination the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times from June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.

As to 38 C.F.R. § 4.86(a), at the June 2015 audiological examination the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the left ear.  Therefore, the Board finds that 38 C.F.R. § 4.86(a) is applicable to this appeal period.  

With application of 38 C.F.R. § 4.86(a) to 38 C.F.R. § 4.85, Table VI, Table VIA, Table VII, the Veteran's right ear hearing loss is still assigned a numeric designation of VI and the left ear hearing loss is still assigned a numeric designation of VI.  These test scores still do not show that the Veteran met the criteria for a rating in excess of 30 percent for his bilateral hearing loss.  Therefore, the Board finds that the claim for a higher evaluation for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times from June 23, 2015, and therefore another staged rating is not warranted.  Fenderson.






Conclusion

Based on the Veteran's and his representative's claims that the appellant's hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2015).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, the June 2015 VA examination report is consistent with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that a VA examination in inadequate when it does not address the effects of a veteran's hearing loss disability on occupational functioning and daily activities).  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's bilateral hearing loss and his one other service-connected disability (i.e., tinnitus) and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his bilateral hearing loss, acting alone or in conjunction with his other service-connected 

disability (i.e., tinnitus), prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Higher ratings for bilateral hearing loss are denied at all times from March 16, 2006.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


